 



AMENDMENT TO OPTION #21

(Christopher David, Grant Date June 29, 2015)

 

Dated as of April 20, 2018

 

THIS AMENDMENT TO OPTION (the “Amendment”), dated as of the date first set forth
above (the “Effective Date”) is entered into by and between Novo Integrated
Sciences Inc., a Nevada corporation (the “Company”) and Christopher David (the
“Holder” or “Optionee”). Each of the Company and Holder may be referred to
herein individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, on June 29, 2015 the Company issued to Holder an option to purchase
1,500,000 shares of common stock of the Company at an exercise price of USD$0.16
(the “Option”, “Option #21”) which Option vested on the Grant Date and is
currently set to expire on June 29, 2020 (the “Expiration Date”);

 

WHEREAS, the Parties now desire to amend the Option #21 Expiration Date, as set
forth below; and

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 

1. Amendment. The word and number “five (5)” in both Section 1(b) of the Option
Agreement and in paragraph 2 of the Certificate of Option for Option #21 are
hereby amended to read “eight (8)”. This Amendment changes the Expiration Date
of Option #21 to June 29, 2023.     2. Miscellaneous. This Amendment shall be
deemed part of but shall take precedence over and supersede any provisions to
the contrary contained in the Option. Except as specifically modified hereby,
all of the provisions of the Option shall remain in full force and effect. This
Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Amendment delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Amendment.

 

[Signatures appear on following page]

 

 1 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.

 

  Novo Integrated Sciences, Inc.       (SEAL) By: /s/ Pierre Dalcourt   Name:
Pierre Dalcourt   Title: Board Chairman         By: /s/ Michael Gaynor   Name:
Michael Gaynor   Title: Secretary and Director         Option #21 Optionee      
  By: /s/ Christopher David   Name: Christopher David, Individual 

 

 2 

 

